 



Exhibit 10.4
LOAN AGREEMENT
     This Loan Agreement (“Agreement”) is entered into by and between MBI
Mortgage, Inc. (“Borrower”), a Texas corporation with its principal place of
business located at 1845 Woodall Rodgers, Suite 1225, Dallas, Texas 75201,
PATRICK A. McGEENEY, whose principal place of business is the same as Borrower
(“Guarantor”), and CHARTER PRIVATE EQUITY, L.P. (“Lender”), a Texas limited
partnership whose address is 1845 Woodall Rodgers Freeway, Suite 1700, Dallas,
Texas 75201.
R E C I T A L S:
     WHEREAS, Borrower is in need of financing to provide funding of its
acquisition and working capital needs ; and
     WHEREAS, pursuant to the terms of this Agreement, Lender has agreed to lend
Borrower the sum of Three Hundred Twenty Five Thousand and No/100 Dollars
($325,000.00) to provide the financing for Borrower’s needs.
     Now therefore, in consideration of the promises, payments, covenants,
representations and warranties hereinafter set forth, the parties hereto agree
as follows:
     1. Loan Amount. Pursuant to the terms of this Agreement and satisfaction of
the conditions set forth below, Lender agrees to fund Borrower at closing the
sum of Three Hundred Twenty Five and No/100 Dollars ($325,000.00).
     2. Consideration. In consideration for such loan, Borrower agrees to
execute at closing a promissory note (the “Note”) bearing interest at the rate
of eighteen percent (18%) per annum which Note shall be payable, principal and
interest, in currency of the United States of America on June 20, 2006
(“Maturity Date”). The Note shall be pre-payable without penalty and contain
usual and customary language concerning default, post default interest,
attorney’s fees and court costs, and shall be in the form attached hereto as
Exhibit “A.” The Note shall be payable by wire transfer to an account designated
in writing by Lender or such other method of payment, address or account as
Lender shall indicate in writing.
     As additional consideration for the loan, Borrower shall cause Local
Telecom Systems, Inc., a Nevada corporation (“LTSY”), issue warrants
(“Warrants”) to purchase 1,200,000 shares (the “Warrant Shares”) of common stock
(the “Common Stock”) of, LTSY at a 50% discount from the fair market value of
the Common Stock at the time the Warrants are exercised, which shall be no later
than the fifth (5th) anniversary of the date of the maturity date of the Note.
The Company agrees to undertake to have the Warrant Shares registered for offer
and sale to the Lender within twelve (12) months from the date of the Warrant so
that the Warrant Shares shall not be restricted securities under the federal
securities law, and may be sold by the Lender at any time or times thereafter
without first filing a registration statement under the Securities Act of 1933,
as amended (the “Act”) in connection with the sale of the Warrant Shares.
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



     Warrants evidencing the right to purchase Eighty Thousand (80,000) shares
of Common Stock covered by the Warrants (the “Specific Warrants”) shall be
subject to a “put” whereby, within thirty (30) days following the Maturity Date
of the Note, Lender may, by sending written notice to Borrower, require Borrower
to purchase the Specific Warrants from Lender for the sum of Ninety Thousand
Five Hundred Fifty Four and No/100 Dollars ($90,554.00) and, in the event Lender
does not exercise such option, Borrower may, by sending written notice to
Lender, within thirty (30) days after the expiration of the “put,” require
Lender to sell the Specific Warrants to Borrower for the sum of Ninety Thousand
Five Hundred Fifty Four and No/100 Dollars ($90,554.00). If either the “put” or
the “call” is exercised, the purchase and sale of the Specific Warrants shall
occur in the Lender’s offices within ten (10) days after exercise. Lender shall
execute an assignment of the Warrants and Borrower shall deliver the amount of
the purchase price therefor to Lender in cash in good current funds. In the
event Lender does not exercise its “put” option and Borrower does not exercise
its “call” option, such options expire automatically and the Specific Warrants
may be exercised on the terms and during the period as the other Warrants
granted to Lender. Unless a current registration statement under the 1933 Act
shall become effective with respect to the Warrant Shares within twelve
(12) months from the date of this Agreement, a put with respect to an additional
40,000 shares of Common Stock shall be activated, with the put price being
$40,000.00; with second put being effective for a period of thirty (30) days
beginning April 1, 2007 and continuing until April 30, 2007.
     3. Collateral. As collateral to secure repayment of the Note and the
obligations of Borrower under this Agreement and the other documents executed in
connection herewith, including, without limitation, the obligations of Borrower
pursuant to the “put” and “call” referred to in Paragraph 2, Borrower shall
provide Lender a Security Agreement covering all of Borrower’s assets which
shall constitute a first lien against such assets. Additionally, Patrick A.
McGeeney (a member of the Board of directors of Borrower) (“Guarantor”), shall
personally guarantee the Note and the obligations of Borrower under this
Agreement and the other documents executed in connection herewith, including,
without limitation, the obligations of Borrower pursuant to the “put” and “call”
referred to in Paragraph 2, pursuant to the terms of a guaranty agreement
containing terms and conditions acceptable to Lender.
     4. Use of Funds. The proceeds of the Loan shall be used only for the
following purposes and no other use of funds is permitted.
     5. Affirmative Covenants. Borrower shall, unless Lender consents otherwise
in writing:
     a. Pay all of Borrower’s taxes, assessments and other obligations,
including, but not limited to taxes and assessments and lawful claims which, if
unpaid, might by law become a lien against the assets of Borrower, as the same
become due and payable, except to the extent the same are being contested in
good faith.
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



     b. Comply with all applicable laws, rules, regulations and orders of any
governmental authority.
     c. Comply in all respects with all existing and future agreements,
indentures, mortgages, or documents which are binding upon it or affect any of
its properties or business.
     d. Keep at all times books and records of account in accordance with GAAP
in which full, true and correct entries will be made of all dealings or
transactions in relation to the business and affairs of Borrower.
     e. Upon reasonable notice allow any representative of Lender to inspect
Borrower’s books of record and accounts and to discuss its affairs, finances and
accounts with any of its partners, officers, directors, employees and agents,
all at such reasonable times and as often as Lender may request.
     f. Preserve and maintain its existence and good standing in Texas and in
each other jurisdiction in which qualification is required.
     g. Make, execute or endorse, acknowledge and deliver or file or cause the
same to be done, all such vouchers, invoices, notices, certifications and
additional agreements, undertakings, conveyances, assignments, financing
statements or other assurances, and take any and all such other action as Lender
may from time to time deem necessary or appropriate in connection with this
Agreement or any of the other documents related to this transaction, (i) to cure
any defects in the creation of the documents related to this transaction, or
(ii) to evidence further or more fully describe, perfect or realize on the
collateral intended as security, or (iii) to correct any omissions in the
documents related to this transaction, or (iv) to state more fully the security
for the Borrower’s obligations, or (v) to perfect, protect or preserve any liens
pursuant to any of the documents related to this transaction, or (vi) for better
assuring and confirming unto Lender all or any part of the security for any of
the Borrower’s obligations.
     6. Negative Covenants of Borrower. Borrower shall not:
     a. Grant, suffer or permit, any contractual or noncontractual lien on or
security interest in any of its other assets.
     b. Enter into any merger or consolidation or liquidation or dissolution.
     c. Make any loan or advance to any individual, partnership, corporation or
other entity without consent of Lender.
     d. Create, incur, assume or become liable in any manner for any
indebtedness (for borrowed money, deferred payment for the purchase of assets,
lease payments, as surety or guarantor for the debt for another, or otherwise)
other than to Lender, except for normal trade debts incurred in the ordinary
course of Borrower’s
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



business.
     e. Do any of the following if an Event of Default has occurred and is
continuing or will result therefrom: (a) declare or pay any dividends or
distributions; or (b) purchase, redeem, retire or otherwise acquire for value
any of its stock now or hereafter outstanding; (c) or make any distribution of
assets to its shareholders as such, whether in cash, assets, or in obligations
of Borrower; or (d) allocate or otherwise set apart any sum for the payment of
any dividend or distribution on, or for the purchase, redemption, or retirement
of any partnership interests; or (e) make any other distribution by reduction of
capital or otherwise.
     f. Convey, assign, transfer, sell, lease or otherwise dispose of, in one
transaction or a series of transactions (or agree to do any of the foregoing at
any future time), all or substantially all or a substantial part of its
properties or assets (whether now owned or hereafter acquired) or any part of
such properties or assets which are essential to the conduct of its business
substantially as now conducted.
     g. Permit the change of control of Borrower.
     h. Conduct any business other than, or make any material change in the
nature of, its business as carried on as of the date hereof.
     i. Form or acquire any subsidiaries.
     7. Negative Covenants of Guarantor. Guarantor shall not:
     a. Sell, transfer, assign, or otherwise dispose of any of Guarantor’s stock
or other interest in Borrower.
     b. Grant, suffer or permit, any contractual or noncontractual lien on or
security interest in any of its other assets.
     c. Make any loan or advance to any individual, partnership, corporation or
other entity without consent of Lender.
     d. Create, incur, assume or become liable in any manner for any
indebtedness (for borrowed money, deferred payment for the purchase of assets,
lease payments, as surety or guarantor for the debt for another, or otherwise)
other than to Lender.
     7. Representations and Warranties. Borrower and Guarantor each hereby
represents and warrants to Lender as follows, which representations and
warranties shall be deemed to be made at and as of the date hereof and in all
instances shall be true and correct in all material respects:
     a. Borrower has good and defensible title to all of its assets, and none of
such
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



assets are subject to any security interest, mortgage, deed of trust, pledge,
lien, title retention document or encumbrance of any character.
     b. The financial statements of Borrower and Guarantor heretofore delivered
to Lender have been prepared in accordance with GAAP (or other sound accounting
practices acceptable to Lender) and fairly present such party’s financial
condition as of the date or dates thereof, and there have been no material
adverse changes in such party’s financial condition or operation since the date
or dates thereof.
     c. Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of Texas and has the power and authority to own its
property and to carry on its business in Texas and in each other jurisdiction in
which Borrower does business.
     d. Each of Borrower and Guarantor has full power and authority to execute,
deliver and perform the documents to which it is a party and to incur and
perform the obligations provided for therein. No consent or approval of any
public authority or other third party is required as a condition to the validity
or performance of any document relating to this transaction, and each of
Borrower and Guarantor is in compliance with all laws and regulatory
requirements to which it is subject.
     e. This Agreement and the other documents executed in connection with this
transaction by Borrower and Guarantor constitute valid and legally binding
obligations of such party, enforceable in accordance with their terms.
     f. There is no charter, bylaw, stock provision, partnership agreement or
other document pertaining to the power or authority of Borrower and no provision
of any existing agreement, mortgage, indenture or contract binding on Borrower
or Guarantor or affecting any property of such party, which would conflict with
or in any way prevent the execution, delivery or carrying out of the terms of
this Agreement and the other documents executed in connection with this
transaction.
     8. Closing. Closing shall occur in Borrower’s offices at a mutually
agreeable date and time but no later than March 20, 2006
          (i) At the closing, following execution of the closing documents,
Lender shall provide a cashier’s check or other certified funds in the amount of
Three Hundred Twenty-Five Thousand Dollars ($325,000.00).
          (ii) At the closing, Borrower shall deliver to Lender the following:

  1.   The Note dated the day of closing in the original principal sum of
$325,000 bearing interest at the rate of 18% per annum and being due and payable
as described in paragraph 2 above The Note shall contain customary default and
other provisions and

LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



      be in the form attached hereto as Exhibit “B;”     2.   Personal Guaranty
of Guarantor in the form attached hereto as Exhibit “C;”     3.   Warrant
Agreement in the form attached hereto as Exhibit “D;” and,     4.   Security
Agreement executed by Borrower for the benefit of Lender securing payment of the
Note covering all of Borrower’s personal property, tangible and intangible in
the form attached hereto as Exhibit “E.”     5.   Security Agreement executed by
Guarantor for the benefit of Lender securing Guarantor’s obligations under the
Guaranty, covering all of the shares of LTSY or Borrower hereafter acquired by
Guarantor.

     9. Events of Default. Any of the following shall constitute events of
default (each an “Event of Default”):
     a. Borrower or Guarantor shall default in the due and punctual payment of
any principal or interest of the Note when due and payable, whether at maturity
or otherwise, or in the due and punctual payment of any of the other obligations
of such party when due and payable.
     b. Any representation, warranty or statement made by any Borrower or
Guarantor herein or otherwise in writing in connection herewith or in connection
with any of the other documents executed in connection herewith, and the
agreements referred to herein or therein or in any financial statement,
certificate or statement signed by any officer or employee of any Borrower or
Guarantor and furnished pursuant to any provision of the documents executed in
connection herewith shall be breached, or shall be materially false, incorrect
or incomplete when made.
     c. Borrower or Guarantor shall default in the due performance or observance
of any term, covenant or agreement contained in this Agreement or the Guaranty,
respectively.
     d. Any of the documents executed in connection with this Transaction shall
cease to be a legal, valid and binding agreement enforceable against any party
executing the same in accordance with the respective terms thereof, or shall in
any way be terminated, or become or be declared ineffective or inoperative, or
shall in any way whatsoever cease to give or provide the respective rights,
remedies, powers and privileges intended to be created thereby
     e. Borrower, Guarantor, or LTSY shall suspend or discontinue its business
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



operations, or shall generally fail to pay its debts as they mature, or shall
file a petition commencing a voluntary case concerning it under any chapter of
the United States Bankruptcy Code; or any involuntary case shall be commenced
against any of them under the United States Bankruptcy Code; or any of them
shall become insolvent (howsoever such insolvency may be evidenced).
     10. Remedies. Upon the occurrence of an Event of Default, the entire
principal of and accrued interest on the Note shall forthwith be due and payable
without demand, presentment for payment, notice of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices and further actions of any kind, all of which are hereby expressly
waived by Borrower. Borrower waives demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration and all other notices and further actions of any kind, all of
which are hereby expressly waived by Borrower. Upon the occurrence and during
the continuance of any Event of Default, Lender may (a) exercise any and all
rights under or pursuant to any of the documents executed in connection with
this transaction, and (b) exercise any and all rights afforded to Lender by the
laws of the State of Texas or any other applicable jurisdiction or in equity or
otherwise, as Lender may deem appropriate.
     11. Costs/Indemnity. Borrower shall pay to Lender immediately upon demand
the full amount of all costs and expenses, including reasonable attorneys’ fees,
incurred by Lender in connection with (a) the negotiation, preparation and
delivery of this Agreement and each of the documents executed in connection
herewith, and all other costs and attorneys’ fees incurred by Lender for which
Borrower is obligated to pay in accordance with the terms of the Loan Documents,
and (b) any modifications of or consents or waivers under or amendments to or
interpretations of this Agreement, the Note, or the other documents related
thereto. Borrower further agrees to pay on demand all costs and expenses of
Lender, if any, in connection with the enforcement (whether through
negotiations, arbitration proceedings, legal proceedings or otherwise) of the
documents relating to this transaction. Borrower further agrees to indemnify
Lender and its employees and agents, from and hold them harmless against any and
all losses, liabilities, claims, damages or expenses which any of them suffers
or incurs as a result of Lender’s entering into this Agreement and the documents
relating hereto, or the consummation of the transactions contemplated by this
Agreement, or the use or contemplated use of the proceeds of the loan. IT IS THE
INTENTION OF THE PARTIES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES WHICH IN WHOLE OR IN PART ARE CAUSED BY
OR ARISE OUT OF THE NEGLIGENCE OF AN INDEMNIFIED PARTY. No such indemnified
party, however, shall be entitled to be indemnified for its or his own gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section applies, such
indemnities shall be effective whether or not such investigation, litigation or
proceeding is brought by Borrower, its directors, shareholders or creditors, or
by an indemnified party and whether or not the transactions hereby are
consummated. Borrower shall defend any claim for which an indemnified party is
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



entitled to seek indemnity pursuant to the preceding sentence, and the
indemnified party shall cooperate with the defense. The indemnified party may
have separate counsel, and Borrower will pay the expenses and reasonable fees of
such separate counsel if either counsel for Borrower or counsel for the
indemnified party shall advise the indemnified party that the interests of both
Borrower and the indemnified party with respect to such claim are or with
reasonable certainty will become adverse. The agreements and obligations of
Borrower contained in this Section shall survive payment in full of the
Obligations.
     12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns and/or affiliates.
     13. Waiver of Jury Trial. BORROWER AND LENDER IRREVOCABLY WAIVE ANY AND ALL
RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. BORROWER AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.
     14. Arbitration; Venue; Jurisdiction. The parties acknowledge and agree
that this Agreement is being entered into in Dallas County, Texas and that venue
over any disputes shall be in Dallas County, Texas and that the laws of the
State of Texas shall apply to the construction, interpretation, and/or
application of this Agreement. The parties agree that any disputes that may
arise concerning the construction, interpretation or application of this
Agreement which cannot be amicably resolved between the parties shall be
resolved through mandatory arbitration conducted by three arbitrators in
accordance with the rules and pursuant to the administration of the American
Arbitration Association. Such arbitration shall be conducted in Dallas County,
Texas and shall be final and binding upon the parties. Any party seeking to
reduce an award to a final judgment shall do so through initiating litigation in
a Dallas County Judicial District Court located in Dallas County, Texas.
     7. Notices. All notices required by this Agreement shall be effective if
provided in writing and mailed to the other party by certified mail, return
receipt requested to the following address or such other address as either party
may provide to the other party in writing in the manner required by this
paragraph:
A. If to Lender:
Charter Private Equity, L.P.
1845 Woodall Rodgers Freeway, Suite 1700
Dallas, Texas 75201
LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



with a copy to:
David A. Weatherbie
Vial, Hamilton, Koch & Knox, L.L.P.
1700 Pacific Avenue, Suite 2800
Dallas, Texas 75201
B. If to Borrower:
MBI Mortgage, Inc.
1845 Woodall Rodgers Freeway, Suite 1225
Dallas, Texas 75201
Attention: Patrick A. McGeeney
     11. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, any of which shall be deemed an original.
     This Agreement is entered into on this the 22 day of March, 2006.

            LENDER:


Charter Private Equity, L.P.
      By: Charter Private Equity GP, Inc.,
a Texas corporation, general partner      

                  By:   /s/ Richard Neely       Name:   Richard Neely     Its:  
     VP                    

            GUARANTOR:
      /s/ P.A. McGeeney       Patrick A. McGeeney     

LOAN AGREEMENT

 



--------------------------------------------------------------------------------



 



            BORROWER:


MBI Mortgage, Inc.
      By:   /s/ John M. Farkas       Name:   John M. Farkas       Its:  
President/Secretary                      

LOAN AGREEMENT

 